Exhibit 24.1 One Energy Place Pensacola, Florida32520 Tel850.444.6111 July 22, 2010 Mr. W. Paul Bowers The Southern Company 30 Ivan Allen, Jr. Blvd, N.W. Atlanta, GA30308 Mr. Philip C. Raymond Gulf Power Company One Energy Place Pensacola, FL 32520 Ms. Melissa K. Caen Southern Company Services, Inc. 30 Ivan Allen, Jr. Blvd, N.W. Atlanta, GA30308 Gentlemen and Ms. Caen: Gulf Power Company proposes to file with the Securities and Exchange Commission a registration statement or statements under the Securities Act of 1933, as amended, with respect to the issuance and sale of an aggregate amount not to exceed $330,000,000 (plus any previously registered but unissued securities) of any of the following securities:Class A preferred stock, preference stock, senior notes and junior subordinated notes, or any combination of such securities, and any necessary or appropriate amendments (including post-effective amendments) to such registration statement or statements. Gulf Power Company and the undersigned directors and officers of said Company, individually as a director and/or as an officer of the Company, hereby make, constitute and appoint each of you our true and lawful Attorney (with full power of substitution) for each of us and in each of our names, places and steads to sign and cause to be filed with the Securities and Exchange Commission the aforementioned registration statement or statements and any appropriate amendment or amendments thereto (including post-effective amendments), to be accompanied in each case by a prospectus and any appropriately amended prospectus or supplement thereto and any necessary exhibits. Gulf Power Company hereby authorizes you or any one of you to execute said registration statement or statements and any amendments thereto (including post-effective amendments) on its behalf as attorney-in-fact for it and its authorized officers, and to file the same as aforesaid. The undersigned directors and officers of Gulf Power Company hereby authorize you or any one of you to sign said registration statement or statements on their behalf as attorney-in-fact and to amend, or remedy any deficiencies with respect to, said registration statement or statements by appropriate amendment or amendments (including post-effective amendments) and to file the same as aforesaid. Yours very truly, GULF POWER COMPANY By/s/Susan N. Story Susan N. Story President and Chief Executive Officer - 2 - /s/Allan G. Bense Allan G. Bense /s/Winston E. Scott Winston E. Scott /s/Deborah H. Calder Deborah H. Calder /s/Susan N. Story Susan N. Story /s/William C. Cramer, Jr. William C. Cramer, Jr. /s/Philip C. Raymond Philip C. Raymond /s/Fred C. Donovan, Sr. Fred C. Donovan, Sr. /s/Constance J. Erickson Constance J. Erickson /s/J. Mort O’Sullivan, III J. Mort O’Sullivan, III /s/Susan D. Ritenour Susan D. Ritenour /s/William A. Pullum William A. Pullum - 3 - Extract from minutes of meeting of the board of directors of Gulf Power Company. - RESOLVED, That for the purpose of signing such registration statement or statements and any amendment or amendments (including post-effective amendments) thereto, the Company, the members of its Board of Directors and its officers, be and they are hereby authorized to give their several powers of attorney to W. Paul Bowers, Philip C. Raymond and Melissa K. Caen. - The undersigned officer of Gulf Power Company does hereby certify that the foregoing is a true and correct copy of a resolution duly and regularly adopted at a meeting of the Board of Directors of Gulf Power Company, duly held on July 22, 2010, at which a quorum was in attendance and voting throughout, and that said resolution has not since been rescinded but is still in full force and effect. Dated: March 9, 2011 GULF POWER COMPANY By/s/Melissa K. Caen Melissa K. Caen Assistant Secretary
